Case 1:16-cv-00194-CFC Document 194 Filed 12/07/18 Page 1 of 1 PagelD #: 3132

THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

NESPRESSO USA, INC.,
Plaintiff,
v. C.A. No. 16-194 (CFC)
ETHICAL COFFEE COMPANY SA,
Defendant.
ETHICAL COFFEE COMPANY SA and
ETHICAL COFFEE CORPORATION,
Counterclaim Plaintiffs,

v.

NESPRESSO USA, INC. and
NESTLE NESPRESSO SA,

Counterclaim Defendants.

~{PREBOSER7 ORDER TO STAY LITIGATION

In consideration of Counterclaim Plaintiffs’ Motion to Stay Litigation, and for good

 

 

cause shown, it is hereby ORDERED that the pending matter is hereby STAYED until March 1

 

2019. The parties shall meet and confer and submit a joint status report apprising the Court of

the status of the Swiss bankruptcy proceedings by March 1, 2019.

 

It is so ordered this Pay of December, 2018.

 
    

The Honorable Colm F.
